DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Regarding IDS: applicant states the examiner accepted the form of submission.  Examiner notes that there is no record of such a conversation, and the references still have not been submitted in the proper form.  Examiner notes that the IDS still does not comply.
Regarding 112b: 
-Applicant “agrees with” examiner’s contention regarding “capable of holding…”.  Examiner notes examiner did not understand this phrase and did not have an assumption regarding this phrase.  Applicant does not further explain, nor amend the claim language.  
-Applicant “agrees with” examiner’s contention regarding “adjustable in an assembled state…” but examiner did not understand this phrase and did not have an assumption regarding this phrase.  Applicant does not further explain, nor amend the claim language. 
-Regarding “holding force”, applicant includes claim limitations about comparing angles.  Angles of cam surfaces do NOT equate to “holding force”, nor does applicant explain how angles of cam surfaces effect a “holding force”.  If examiner believes these terms to be equivalent, examiner notes that applicant should remove “holding force”.  If applicant believes these terms are NOT equivalent, applicant should explain how one affects the other.  Examiner further notes that there are drawing objections with respect to the angles disclosed.
Regarding 102b over Koshikawa:

Examiner notes that in combination with the difference in angles of the cam surfaces, further search and consideration was performed.  Examiner notes that the claims read on one of the references recited in the conclusion of the last action.


Drawings
The drawings are objected to because the theta 2 in figures 5c and 8c show different angles.  Examiner notes that the specification in [0032] and [0033] state that theta 1 is measured on both surfaces 31g and 32c.  Both of these surfaces abut each other.  The specification [0035] and [0036] state that theta 2 is measured on surface 33c and 34c, which abut each other, but are on the opposite side of the first cam 11 from the surfaces 31g and 32c with theta 1.  Therefore, the location of theta 2 in figure 5c is improper, since it seems to measure the angle of an identical cam surface of theta 1 in figure 5c.

    PNG
    media_image1.png
    243
    278
    media_image1.png
    Greyscale
Further, examiner notes that dotted vertical line of theta 2 in figure 8c is in the improper place.  The location indicated by applicant suggests theta 2 is an arc length starting at the end of one cam surface and ending at the opposite end of an adjacent cam surface.  Examiner has included an amended figure 8c for applicant to emulate.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Information Disclosure Statement
The information disclosure statement filed 5/22/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes applicant cites four Chinese references; applicant has only submitted CN1540958.  References B5-B7 are not submitted.  Applicant cites Japanese reference B1, examiner notes that these have not been submitted.  Applicant cites an international search report in C1 with English translation, examiner notes that no search report included by applicant has an English translation.  
Examiner notes that applicant has included all four US patents cited, this is unnecessary and improper.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims the inclination angle of the second cam is greater than an inclination angle of the first cam.  Examiner notes that the disclosed inclination angles are theta 1 and theta 2.  Applicant discloses in [0032] and [0033] that theta 1 is measured on both cam surface 31g and cam surface 32c.  In figure 5c, these surfaces abut each other, surface 31g is on the first member 1a and surface 32c is on the first cam 11.  Applicant discloses in [0035] and [0036] that theta 2 is measured on both inclined surface 33c and 34c.  In figure 5c, inclined surface 33c is a surface of first cam 11, and inclined surface 34c is a surface of second cam 12.  By this disclosure, the angles of both abutting cam surfaces on the upper side of first cam 11 are the same, and the angles of both abutting cam surfaces on the lower side of first cam 11 are the same.  Therefore, Applicant is improperly claiming that the angle of first cam surface is different than the angles of the cams on the second cam surface.  Applicant discloses the cam surfaces 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-Applicant claims “capable of holding the second cam in a predetermined rotational position relative to the first cam by biasing force of the biasing means”.  Examiner is unsure of the scope of this intended use phrase.  Examiner contends that the presence of cam surfaces meets this claim language.
-Applicant claims “adjustable in an assembled state of the hinge”.  Examiner is unsure of the scope of this intended use phrase.  Examiner is unsure if this is a method step, or a structural limitation.  Since applicant later claims “configured to be non-rotatably fitted to a shaft body” in claim 3, examiner contends that this is the structural limitation of “adjustable in an assembled state of the hinge”.
-Applicant claims “wherein the holding force of the first member to the first cam is larger than the holding force of the first cam to the second cam in a circumferential direction thereof”.  First, 
-Applicant claims the inclination angle of the second cam is greater than an inclination angle of the first cam.  Examiner notes that the disclosed inclination angles are theta 1 and theta 2.  Applicant discloses in [0032] and [0033] that theta 1 is measured on both cam surface 31g and cam surface 32c.  In figure 5c, these surfaces abut each other, surface 31g is on the first member 1a and surface 32c is on the first cam 11.  Applicant discloses in [0035] and [0036] that theta 2 is measured on both inclined surface 33c and 34c.  In figure 5c, inclined surface 33c is a surface of first cam 11, and inclined surface 34c is a surface of second cam 12.  By this disclosure, the angles of both abutting cam surfaces on the upper side of first cam 11 are the same, and the angles of both abutting cam surfaces on the lower side of first cam 11 are the same.  Therefore, Applicant is improperly claiming that the angle of first cam surface is different than the angles of the cams on the second cam surface.  Applicant discloses the cam surfaces that abut each other are identical.  Applicant may not claim this difference in angles without claiming at least three cams, and that the first cam 11 has cam surfaces on both sides.


Regarding claim 2, applicant claims “configured to be capable of holding the first cam in an adjusted rotational position relative to the first member by biasing force of the biasing means.  Examiner 

Regarding claim 4, applicant claims “configured to be capable of holding the second member in a closed position and/or an open position relative to the first member by the biasing force of the biasing means”.  First, it is impossible to hold any members attached to this hinge in the closed AND open position at one time, and therefore the use of “and/or” is improper.  The use of ONLY “or” is appropriate and disclosed.  Second, as discussed above, the biasing force in combination with the cam surfaces make the hinge “capable of holding” anything in a particular rotational position.  Third, examiner is unsure if applicant is trying to claim something attached to the hinge as well as its relative location based on the hinge position.  Examiner notes that applicant has NOT positively claimed anything attached to the hinge body, and therefore reference to an intended use device does NOT further limit the hinge.  Fourth, examiner notes that it is impossible for the third cam to function without a fourth cam.  Examiner is unsure of the scope of this phrase.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2006/0064850 Sato.  
Examiner notes that claims are treated “as best understood” based on the 112a and 112b rejections above.
Regarding claim 1, Sato discloses hinge including a first member (12 and 4) and a second member 7 which are rotatable relative to each other, the hinge comprising: 

    PNG
    media_image2.png
    247
    691
    media_image2.png
    Greyscale
 a first cam 11 provided on the first member 12 (abutting member 12); 
a second cam 5 provided on the second member 7 (within tube 7); and 
biasing means 6 for biasing the second cam 5 to the first cam 11 in the axial direction, 
wherein the first cam 11 and the second cam 5 are configured to be capable of holding the second cam in a predetermined rotational position relative to the first cam by biasing force of the biasing means (examiner notes that the cams have abutting cam surfaces, please see 112b above), 
wherein an inclination angle of an inclined surface (11-6) of a first cam portion of the first cam 11 (figure 5 “viewed from E” section) is smaller than an inclination angle of an inclined surface (surfaces 5-5, figure 5 “viewed from c” section) of a cam portion of the second cam (as best understood, these angles are on different cams and do not abut, and therefore the presence of different cam surfaces that do not abut meet the claim language), 
whereby a rotational position of the first cam 11 relative to the first member 12 is adjustable in an assembled state of the hinge (first cam 11 abutting first member 12 allows rotation), and 
the holding force of the first member to the first cam is larger than the holding force of the first cam to the second cam in a circumferential direction thereof (applicant seems to equate this with the 
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the non-rotatable attachments of all the cams, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).  Examiner notes that this would result in an equivalent movement, Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that this is done by reversing which cam has a chamfered through hole, and which cam has a chamfered exterior edge, in the old and well-known manner in the art, which is taught in Sato.  Examiner contends that this modification would make the first cam 11 having the chamfered through hole and non rotatably attached to the shaft 8, while the second cam 5 would have a chamfered outer edge and would be non rotatably attached to second member 7.  

Should applicant contend that the angles of first cam inclined surface are not “smaller than” the angle of the second cam inclined surface, examiner notes the following:
Examiner notes applicant has NOT claimed the surfaces with theta 1 and the surfaces with theta 2 are engaged.  Applicant does NOT disclose that they engage.  Therefore, the comparison of these angles is moot and does not affect the form, function, or use, of the device.  They can be of any relationship, since one does not affect the other.  A change in size is generally recognized as being within 

Regarding claim 2, Sato as modified, discloses the hinge of claim 1, wherein the biasing means 6 biases the first cam 11 to the first member 12 via the second cam 5 (meaning spring 6 directly abuts second cam 5), and wherein the first member 12 and the first cam 11 are configured to be capable of holding the first cam in an adjusted rotational position relative to the first member by biasing force of the biasing means.  Examiner contends that the since Sato discloses the first cam 11 is movably linearly along the axis of first member 12, the spring adjusts the position relative to the first member.  

Regarding claim 3, Sato, or Sato as modified, discloses the hinge of claim 1, wherein the first cam 11 is configured to be non-rotatably fitted to a shaft body 8 (as discussed in the modification of claim 1), and wherein a rotational position of the first cam 11 relative to the first member 12 is to be adjusted by rotating the shaft body.  Examiner notes that the first cam 11 and second cam 5 rotate against each other based on relative rotation, examiner notes either part of it can be “rotated” first.  
Examiner notes that the first cam 11 is non rotatably attached to the housing 7, not the shaft 8.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the non-rotatable connections, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).

Regarding claim 4, Sato, or Sato as modified, discloses the hinge of claim 1, wherein a third cam 5 is provided on the second member 7 so as to be non rotatably and movable in the axial direction (which it is thanks to the spring), wherein the third cam is biased to the first member 4 in a direction opposite to the second cam 5 by the biasing means 6, and
configured to be capable of holding the second member in a closed position and/or an open position relative to the first member by the biasing force of the biasing means (having cam surfaces).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677